Citation Nr: 1624852	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected status post traumatic compression fracture of T12-L1 and spondyltitic defect, on a schedular basis.  

2.  Entitlement to a disability rating in excess of 40 percent for service-connected status post traumatic compression fracture of T12-L1 and spondyltitic defect, on an extraschedular basis.  

3.  Entitlement to a separate rating for radiculopathy, right lower extremity, sciatic nerve prior to October 15, 2014, and to a disability rating in excess of 10 percent thereafter.  

4.  Entitlement to total disability based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2003 to April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 (continuing a 40 percent disability rating for the Veteran's service-connected back disability and denying entitlement to TDIU) and November 2014 (granting service connection for right lower extremity radiculopathy with a 10 percent disability rating) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2012 the Veteran provided testimony at a Board videoconference hearing which was conducted by the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.  

In a June 2010 rating decision, the RO reduced the rating for the back disability from 40 to 20 percent, effective September 1, 2010.  The Veteran appealed that decision to the Board.  In an April 2014 rating decision, the Board restored the 40 percent rating, effective September 1, 2010 and remanded a claim for a rating in excess of 40 percent.  As discussed below the requested development has been substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet.  App. 268 (1998). 

In a November 2014 rating decision the Veteran was granted service connection for radiculopathy of the right extremity, sciatic nerve, secondary to status post traumatic compression fracture of T12-L1 and spondylitic defect and a separate 10 percent evaluation was assigned effective October 15, 2014, the date of a VA examination.  The Veteran did not file any document with VA expressing disagreement with the November 2014 decision regarding the radiculopathy evaluation.  However, the right lower extremity radiculopathy is a manifestation of the Veteran's service-connected back disability.  When the Veteran disagreed with the amount of compensation awarded for his back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1) (2015).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his back disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for right lower extremity radiculopathy in the November 2014 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's back disability.  Thus, the issues before the Board are as shown on the title page. 

The issues of increased rating for the back disability on an extraschedular basis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of consideration the Veteran's back disability did not result in unfavorable ankylosis of the entire lumbar spine.  Intervertebral disc syndrome (IVDS) has not been diagnosed.   

2.  For the period of consideration prior to October 15, 2014, and thereafter, the Veteran's right lower extremity has been productive of no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular evaluation in excess of 40 percent for a service-connected back disability have not been met for the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5235-5243 (2015).

2.  The criteria for a separate rating for right lower extremity radiculopathy prior to October 15, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Code 8720 (2015).  

3.  The criteria for an evaluation in excess of 10 percent disabling for right lower extremity radiculopathy have not been met for any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Code 8720 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Diagnostic Codes (Code) identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

III.  Increased Rating for a Back Disability 

Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235-5242.  Intervertebral disc syndrome (IVDS) will be evaluated under the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

It is also appropriate to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Under the formula for rating IVDS based on incapacitating episodes under Code 5243, incapacitating episodes caused by IVDS during the past 12 months having a total duration of at least: one week but less than 2 weeks warrants a 10 percent rating; 2 weeks but less than 4 weeks warrants a 20 percent rating; 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

A February 2008 rating decision granted service connection for L5 spondylosis with compression of T12-L1 rated at 40 percent disabling effective April 27, 2007, under Code 5243.  38 C.F.R. § 4.71a, Code 5243.  The Veteran submitted a June 2009 claim indicating he felt his back disability had become worse and that he was entitled to a higher disability evaluation.  The Board finds for the period on appeal an evaluation in excess of 40 percent disabling is not warranted.  

The Veteran was provided with a July 2009 VA examination.  The Veteran reported being able to sit for only 5 to 10 minutes and that he requires a cane for support.  The Veteran denied any pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted an antalgic gait with a mild scoliotic deformity and extreme tenderness throughout the lumbar spine with mild back spasms.  Specific range of motion findings were not provided as the examiner noted that the Veteran "essentially refuses movement in all planes.  He flexes to approximately 40 degrees and refuses to go further.  He does not stand in a neutral posture.  He stands slightly flexed at about 10 degrees.  His extension is limited to 10 degrees short of neutral lateral bending.  He refuses rotation and sensory examination."  The examiner found no ankylosis.  The examiner diagnosed the Veteran with status post traumatic compression fracture of T12-L1 and spondylitic defect without spondylolisthesis at L5-S1.

The Veteran was provided with an additional VA examination in March 2010.  The Veteran noted his pain started in his back and would shoot down his right leg.  The Veteran reported moderate constant pain in his back.  The Veteran reported experiencing stiffness that occurred in the mornings, winter, and when sitting, and lasts until he stretches his back.  The Veteran noted severe weakness which is constant.  The Veteran reported severe flare ups that occur once a week in the winter and cause a decrease in his daily activities.  The Veteran endorsed being able to walk for up to one hour and one mile without stopping and needing a cane for stability.  The Veteran reported symptoms of weight loss and weakness.  Range of motion was noted as forward flexion 40 degrees, extension 10 degrees, left lateral flexion 15 degrees, right lateral flexion 20 degrees, left lateral rotation 20 degrees, and right lateral rotation 25 degrees.  The repetitive use test showed no additional loss in range of motion.  Pain, fatigue, weakness, and lack of endurance, painful motion, and instability were noted on examination.  The Veteran's physical examination did not reveal incoordination, muscle spasms, effusion, tenderness, redness, heat, abnormal movement, or ankylosis.  Left and right straight leg tests were normal with no signs of IVDS.

The April 2014 Board remand requested that the RO obtain VA treatment records from the VA clinic in Middletown dated from March 2011 to the present.  This request was completed and the records were obtained in July 2014.  The Veteran's complete treatment records from April 2010 through February 2014 show his repeated complaints of back pain, with no ankylosis noted during this time period.  

The Veteran was most recently provided with an October 2014 VA examination.  The Veteran's claims file was reviewed and an in-person examination was performed.  The examiner noted a diagnosis of vertebral fracture in 2009.  The Veteran reported back pain which is constant and moderate in intensity.  The Veteran stated he experienced daily flare ups which are aggravated by his occupation as an aviation mechanic.  The Veteran was noted to use a cane as needed, primarily during the winter.  

Range of motion testing was performed; the Veteran's forward flexion was 45 degrees.  The Veteran's extension was noted as "minus 20" lateral flexion and lateral rotation were noted at 20 degrees bilaterally.  There was no objective evidence of painful motion during range of motion testing.  The Veteran declined to participate in the repetitive use test for fear of exacerbating his pain.  The Board notes the VA examiner also included range of motion findings which were titled "Mitchell criteria" which differ from the range of motion findings provided earlier in the same examination report.  These findings were forward flexion of 20 degrees, extension "minus 20 degrees," lateral flexion and rotation 10 degrees bilaterally.  The Board notes that the examiner did not provide an explanation as to how these range of motion findings were obtained.  However, a remand to determine how these range of motion findings were obtained is unnecessary because taking these findings as they are they do not present a finding of ankylosis; thus would not support a rating in excess of 40 percent.  

The October 2014 examiner noted the Veteran's functional loss as less movement than normal, weakened movement, and pain on movement.  The Veteran was noted to have localized tenderness or pain to palpitation for joints and soft tissues of the thoracolumbar spine in his lower back.  The examiner noted the Veteran had muscle spasms and guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  No muscle atrophy, ankylosis, or neurologic abnormalities were found.  The Veteran was not noted to have IVDS and no functional impairment was noted. 

The Veteran has provided lay testimony regarding his back disability.  In a June 2010 notice of disagreement the Veteran indicated that his back was getting worse.  In a May 2011 VA Form 9 the Veteran stated he was entitled to a rating of "40% or more since is due to my back injury and pain that I cannot do anything.  Limitation of motion should not be the only thing to evaluate but how this condition has affected my life style."  At his March 2012 videoconference Board hearing the Veteran testified that when he drives long distances he has to get out of the car and stretch at times to keep his back loose.  The Veteran reported he could only sit comfortably for a half an hour at a time and that he needed a cane but did not often use it because it made him feel uncomfortable.  The Veteran is competent to report the extent of his physical abilities while experiencing back pain, thus his lay statements are competent evidence of his back pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).      

Additionally, the Veteran submitted lay testimony from his mother and employer.    
The Veteran's mother submitted a May 2010 statement noting that the Veteran's back pain often made it difficult for him to sleep.  The Veteran's employer, from when he was employed at a fast food restaurant, provided an April 2010 statement.  The employer stated that the Veteran could not lift things at work.  The employer noted that sometimes the Veteran works with the cane, "which is alright under the circumstances but it could be seen to inhibit speed and safety."  Lay persons are competent to testify to things of which they have firsthand knowledge (i.e. witnessing the Veteran experience back pain and use a cane).  See Jandreau, supra.  Therefore, the Veteran's mother's and employer's lay testimony is competent evidence of the Veteran's back pain.  

The Board finds entitlement to an evaluation in excess of 40 percent disabling is not warranted.  As noted above a rating of 50 percent disabling is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  At no point during the period of consideration did the Veteran's back disability manifest unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  

As such, entitlement to an evaluation in excess of 40 percent disabling for the Veteran's back disability is denied. 

There is no indication that the Veteran experienced IVDS or any incapacitating episodes during the period under consideration.  The Veteran specifically denied being prescribed bed rest by a physician in his March 2012 Board videoconference hearing.  Thus, a rating under Code 5243 would not be appropriate.  38 C.F.R. § 4.71a, Code 5243.    

The Board has also considered whether a separate compensable rating for neurological impairment in the Veteran's left lower extremity is warranted at any time during the rating period in question; however, the medical evidence does not show such impairment during this period.  While the Veteran repeatedly reported right lower extremity pain and was diagnosed with right lower extremity radiculopathy, there is no evidence of left leg pain or left lower extremity radiculopathy.  Therefore, the Board finds that a separate evaluation for a left lower extremity neurological impairment is not warranted at this time. 

IV.  Right Lower Extremity Radiculopathy

A separate 10 percent rating has been granted for the right lower extremity, sciatic nerve.  For purposes of evaluation under Code 8720, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Under Code 8720, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Code 8720.

a.  Prior to October 15, 2014 

The current claim for increased rating of the back disability was received in June 2009.  For historical purposes, the Board notes that a December 2007 VA examiner noted that the Veteran was unable to perform the straight leg raise test, which could indicate the presence of radiculopathy.  The examiner noted the Veteran he was only able to lift his right lower extremity to 10 degrees.  

The Veteran reported radiating sharp pain and weakness in his July 2009 and March 2010 VA examinations.  In an April 2010 VA treatment record the Veteran reported he had stabbing pain in his right hip and leg, which would give out and cause him to fall.  The Veteran was eventually diagnosed by a VA treatment provider with right lower extremity radiculopathy in June 2010.  

As noted above a compensable rating under Code 8720 is granted for incomplete paralysis of the sciatic nerve which is mild.  Resolving reasonable doubt in favor of the Veteran, the totality of the evidence, specifically, the Veteran's repeated complaints of radiating right lower extremity pain and his eventual diagnosis of right lower extremity radiculopathy, indicate that the Veteran was likely experiencing mild incomplete paralysis at the time of his December 2007 VA examination.  Therefore, the Veteran is entitled a separate 10 percent rating for right lower extremity radiculopathy from June 18, 2009.  

b.  October 15, 2014 to Present 

A November 2014 rating decision granted service connection for radiculopathy of the right extremity and a separate 10 percent evaluation was assigned effective October 15, 2014.

The Veteran was provided with an October 2014 VA Examination.  The Veteran reported mild intermittent pain in his right lower extremity.  The Veteran was noted to have mild right lower extremity radiculopathy; no other signs or symptoms of radiculopathy were noted.  Muscle strength testing and reflex and sensory examinations were normal.  

Under Code 8720, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate.  The Veteran's October 2014 VA examination noted the Veteran had mild right lower extremity radiculopathy, and the evidence does not show the presence of any complaints or symptoms indicative of more severe paralysis, therefore a rating in excess of 10 percent disabling is not warranted.  

ORDER

Entitlement to a schedular rating in excess of 40 percent disabling for service-connected status post traumatic compression fracture of T12-L1 and spondyltitic defect is denied.  

Entitlement to a separate rating for radiculopathy, right lower extremity, sciatic nerve, prior to October 15, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 10 percent disabling for service-connected radiculopathy, right lower extremity, sciatic nerve, is denied. 


REMAND

The record includes evidence that pain from the Veteran's service-connected back disability interferes with his sleep.  Sleep impairment is not among the symptoms contemplated by the rating criteria used to evaluate the back.  Thus, the schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Given that finding, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  The Board is remanding the claim of entitlement to TDIU for further development and the evidence developed as part of that claim will also be pertinent to the analysis of an extraschedular rating for the back disability.  Thus, the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 183 (1991).

The Veteran originally submitted a claim for TDIU in June 2009.  As a result the Veteran was provided with a VA Form 21-8940 Application for Increased Compensation Based on Unemployability on which he reported his employment history from 2003 to 2008.  The Veteran was provided with a July 2009 VA examination in connection with his claim for entitlement to service connection for a back disability and entitlement to TDIU.  The examiner noted that the Veteran would be able to work in a sedentary environment with accommodations.  The examiner noted this determination was based solely on consideration of the Veteran's back disability and did not include an analysis of how the Veteran's PTSD would impact his employability.  An October 2009 rating decision denied entitlement to TDIU.  At the time of the TDIU denial the Veteran was service-connected for status post traumatic compression fracture of T12-L1 and spondylitic defect without spondylolisthesis at L5-S1 at 40 percent disabling and posttraumatic stress disorder (PTSD) at 30 percent disabling. 

Since the October 2009 TDIU denial the record has presented a continued claim for entitlement to TDIU, including the Veteran's repeated statements that his back disability and PTSD makes it difficult to work, as well as the Veteran's employer's April 2010 statement indicating that the Veteran is limited at work due to his back disability.  Thus, the claim for TDIU was re-raised and additional development must be completed before the claim for entitlement to TDIU can be adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The record indicates that the Veteran has held several different jobs since he last submitted a VA Form 21-8940 including working part-time at a fast food restaurant and working 10 hours a day as an aviation mechanic.  See March 2012 videoconference hearing testimony.  Therefore a new VA Form 21-8940 must be obtained in order to ascertain the Veteran's complete employment history.  Additionally, the Veteran has been service-connected for additional disabilities including tinnitus, radiculopathy right lower extremity, and right ear hearing loss, since the July 2009 VA examination which discussed the Veteran's employability.  

Thus, the claim is remanded to obtain updated employment information from the Veteran and a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided with a VA Form 21-8940 Application for Increased Compensation Based on Unemployability and asked to report his employment status since June 2008.       

2.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (status post traumatic compression fracture of T12-L1 and spondylitic defect, PTSD, tinnitus, radiculopathy, right lower extremity - sciatic nerve, right ear hearing loss).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development sough above is completed, the RO should review the record and adjudicate the claim of an extraschedular rating for the back disability and entitlement to TDIU.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


